EXHIBIT 10.4

LEASE AGREEMENT BETWEEN

TGS AMERICAN REALTY LIMITED PARTNERSHIP,

AS LANDLORD, AND

MEDICAL DOCTOR ASSOCIATES, INC.,

AS TENANT

DATED SEPTEMBER 21, 2004

600 LAS COLINAS BOULEVARD

IRVING, TEXAS





--------------------------------------------------------------------------------

BASIC LEASE INFORMATION







Lease Date:

September 21, 2004

Landlord:

TGS AMERICAN REALTY LIMITED PARTNERSHIP, A Delaware limited partnership

Tenant:

MEDICAL DOCTOR ASSOCIATES, INC., a Georgia corporation

Premises:

Suite No. 1550, containing 9,330 rentable square feet, in the office building
commonly known

as 600 Las Colinas Boulevard (the “Building”), and whose street address is 600
East Las Colinas Boulevard, Irving, Texas 75039.  The Premises are outlined on
the plan attached to the Lease as Exhibit A.  The land on which the Building is
located (the “Land”) is described on Exhibit B.  The term “Project” shall
collectively refer to the Building, the Land and the driveways, parking
facilities, and similar improvements and easements associated with the foregoing
or the operation thereof.

Term:

80 full calendar months, plus any partial month from the Commencement Date to
the end of the

month in which the Commencement Date falls, starting on the Commencement Date
and ending at 5:00 p.m. local time on the last day of the 80th full calendar
month following the Commencement Date, subject to adjustment and earlier
termination as provided in the Lease.

Commencement Date:

The earliest of (a) the date on which Tenant occupies any portion of the
Premises and begins

conducting business therein, (b) the date on which the Work (as defined in
Exhibit D hereto) in the Premises is Substantially Completed (as defined in
Exhibit D hereto), or (c) the date on which the work in the Premises would have
been Substantially Completed but for the occurrence of any Tenant Delay Days (as
defined in Exhibit D hereto).

Basic Rent:

Subject to the conditional abatement of Basic Rent set forth in Exhibit I
hereto, Basic Rent

shall be the following amounts for the following periods of time:

Lease Month

Annual Basic Rent Rate Per

Rentable Square Foot

Monthly Basic Rent

1-80

$15.00

$11,662.50

As used herein, the term “Lease Month” means each calendar month during the Term
(and if the Commencement Date does not occur on the first day of a calendar
month, the period from the Commencement Date to the first day of the next
calendar month shall be included in the first Lease Month for purposes of
determining the duration of the Term and the monthly Basic Rent rate applicable
for such partial month).

Security Deposit:

$11,662.50

Rent:

Basic Rent, Tenant's Proportionate Share of increases in Taxes over the Base Tax
Year,

Tenant's Proportionate Share of Electrical Costs, Tenant's Proportionate Share
of Additional Rent, and all other sums that Tenant may owe to Landlord or
otherwise be required to pay under the Lease.





--------------------------------------------------------------------------------

Permitted Use:

General office use.

Tenant’s Proportionate

1.831%, which is the percentage obtained by dividing (a) the number of rentable
square feet

Share:

in the Premises as stated above by (b) the 509,559 rentable square feet in the
Building.  Landlord

and Tenant stipulate that the number of rentable square feet in the Premises and
in the Building set forth above is conclusive and shall be binding upon them.

Expense Stop:

Operating Costs for the calendar year 2004 (grossed up as provided in Section
4(b)(6) of the

Lease).

Base Tax Year:

The calendar year 2004.

Initial Liability

$3,000,000

Insurance Amount:

Tenant’s Address:

Prior to Commencement Date:

Following Commencement Date:

Medical Doctor Associates, Inc.

Medical Doctor Associates, Inc.

145 Technology Parkway, NW

600 East Las Colinas Blvd., Suite 1550

Norcross, Georgia 30092

Irving, Texas 75039

Attention:  Jim Ginter

Attention:  [To be determined pursuant to Exhibit E

Telephone:  770-246-9191

hereto]

Telecopy:  770-849-3616

Telephone:  [To be determined pursuant to Exhibit E

hereto]

Telecopy:  [To be determined pursuant to Exhibit E

hereto]




Landlord’s Address:

For all Notices:

With a copy to:

TGS American Realty Limited Partnership

TGS American Realty Limited Partnership

c/o TGS North American Real Estate

c/o TGS Harvard Management Services, LLC

Investment Trust

600 East Las Colinas Blvd., Suite 566

1210, 530 8th Avenue S.W.

Irving, Texas 75039

Calgary, Alberta T2P 3S8

Attention:  Property Manager-600 Las Colinas

Attention:  General Counsel-600 Las Colinas

Boulevard

Boulevard

Telephone:  972-869-0044

Telephone:  403-264-4310 Ext. 229

Telecopy:  972-869-2043

Telecopy:  403-264-9945











--------------------------------------------------------------------------------

The foregoing Basic Lease Information is incorporated into and made a part of
the Lease identified above. If any conflict exists between any Basic Lease
Information and the Lease, then the Lease shall control.

LANDLORD:

TGS AMERICAN REALTY LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

By:

TGS American Realty, LLC, a Delaware limited liability company, its general
partner

 

 

 

 

 

 

 

By:

//signed//John Massing

 

Name:

John Massing

 

Title:

Senior VP

 

 

 

 

 

 

 

 

 

TENANT:

MEDICAL DOCTOR ASSOCIATES, INC., a Georgia

 

Corporation

 

 

 

 

 

 

 

By:

//signed//Michael Pretiger

 

Name:

Michael Pretiger

 

Title:

CFO

 

 

 








--------------------------------------------------------------------------------

TABLE OF CONTENTS




 

 

 

Page No.

1.

Definitions and Basic Provisions

1

2.

Lease Grant

1

3.

Tender of Possession

1

4.

Rent

1

 

(a)

Payment

1

 

(b)

Operating Costs; Taxes; Electrical Costs

2

5.

Delinquent Payment; Handling Charges

4

6.

Security Deposit

4

7.

Landlord’s Obligations

5

 

(a)

Services

5

 

(b)

Excess Utility Use

5

 

(c)

Restoration of Services; Abatement

5

 

(d)

Access

6

8.

Improvements; Alterations; Repairs; Maintenance

6

 

(a)

Improvements; Alterations

6

 

(b)

Repairs; Maintenance

6

 

(c)

Performance of Work

6

 

(d)

Mechanic’s Liens

7

9.

Use

7

10.

Assignment and Subletting

7

 

(a)

Transfers

7

 

(b)

Consent Standards

8

 

(c)

Request for Consent

8

 

(d)

Conditions to Consent

8

 

(e)

Attornment by Subtenants

8

 

(f)

Cancellation

9

 

(g)

Additional Compensation

9

 

(h)

Permitted Transfers

9

11.

Insurance; Waivers; Subrogation; Indemnity

10

 

(a)

Tenant’s Insurance

10

 

(b)

Landlord’s Insurance

10

 

(c)

No Subrogation; Waiver of Property Claims

10

 

(d)

Indemnity

11

12.

Subordination; Attornment; Notice to Landlord’s Mortgagee

11

 

(a)

Subordination

11

 

(b)

Attornment

11

 

(c)

Notice to Landlord’s Mortgagee

12

 

(d)

Landlord’s Mortgagee’s Protection Provisions

12

13.

Rules and Regulations

12

14.

Condemnation

12

 

(a)

Total Taking

12

 

(b)

Partial Taking – Tenant’s Rights

12

 

(c)

Partial Taking – Landlord’s Rights

12

 

(d)

Temporary Taking

12

 

(e)

Award

13

15.

Fire or Other Casualty

13

 

(a)

Repair Estimate

13

 

(b)

Tenant’s Rights

13

 

(c)

Landlord’s Rights

13

 

(d)

Repair Obligation

13

 

(e)

Abatement of Rent

14

16.

 

Personal Property Taxes

14








--------------------------------------------------------------------------------






17.

Event of Default

14

 

(a)

Payment Default

14

 

(b)

Abandonment

14

 

(c)

Estoppel

14

 

(d)

Insurance

14

 

(e)

Mechanic’s Liens

14

 

(f)

Other Defaults

14

 

(g)

Insolvency

14

18.

Remedies

15

 

(a)

Termination of Lease

15

 

(b)

Termination of Possession

15

 

(c)

Perform Acts on Behalf of Tenant

15

 

(d)

Suspension of Services

15

 

(e)

Alteration of Locks

15

19.

Payment by Tenant; Non-Waiver; Cumulative Remedies

16

 

(a)

Payment by Tenant

16

 

(b)

No Waiver

16

 

(c)

Cumulative Remedies

16

20.

Landlord’s Lien

16

21.

Surrender of Premises

16

22.

Holding Over

16

23.

Certain Rights Reserved by Landlord

17

 

(a)

Building Operations

17

 

(b)

Security

17

 

(c)

Prospective Purchasers and Lenders

17

 

(d)

Prospective Tenants

17

24.

Substitution Space

17

25.

Miscellaneous

18

 

(a)

Landlord Transfer

18

 

(b)

Landlord’s Liability

18

 

(c)

Force Majeure

18

 

(d)

Brokerage

18

 

(e)

Estoppel Certificates

18

 

(f)

Notices

18

 

(g)

Separability

18

 

(h)

Amendments; Binding Effect; No Electronic Records

19

 

(i)

Quiet Enjoyment

19

 

(j)

No Merger

19

 

(k)

No Offer

19

 

(l)

Entire Agreement

19

 

(m)

Waiver of Jury Trial

19

 

(n)

Governing Law

19

 

(o)

Recording

19

 

(p)

Water of Mold Notification

19

 

(q)

Joint and Several Liability

19

 

(r)

Financial Reports

20

 

(s)

Landlord’s Fees

20

 

(t)

Telecommunications

20

 

(u)

Confidentiality

20

 

(v)

Authority

20

 

(w)

Hazardous Materials

21

 

(x)

List of Exhibits

21

 

(y)

Determination of Charges

21

 

(z)

Prohibited Person and Transactions

21

26.

Other Provisions

21

 

(a)

Attorneys’ Fees

21





--------------------------------------------------------------------------------








LIST OF DEFINED TERMS

 

 

Page No.

Additional Rent

2

Affiliate

1

Base Tax Year

ii

Basic Lease Information

1

Basic Rent

i

Building

i

Building's Structure

1

Building's Systems

1

Casualty

13

Commencement Date

i

Complex

2

Construction Allowance

D-1

Damage Notice

13

Default Rate

4

Disabilities Acts

7

Electrical Costs

4

Estimated Delivery Date

1

Event of Default

14

Expense Stop

ii

GAAP

9

Hazardous Materials

21

HVAC

5

including

1

Initial Liability Insurance Amount

ii

Land

i

Landlord

1

Landlord's Mortgagee

11

Law

1

Laws

1

Lease

1

Lease Month

i

Loss

11

Mortgaged

11

OFAC

21

Operating Costs

2

Operating Costs and Tax Statement

4

Parking Area

G-1

Permitted Transfer

9

Permitted Transferee

9

Permitted Use

ii

Plans

D-1

Premises

i

Prevailing Rental Rate

H-1

Primary Lease

11

Project

i

Rent

i

Repair Period

13

Security Deposit

i

Substantial Completion

D-2

Substantially Completed

D-2

Taking

12

Tangible Net-Worth

9








--------------------------------------------------------------------------------




Taxes

3

Telecommunications Services

20

Tenant

1

Tenant Delay Day

D-1

Tenant Party

1

Tenant's Off-Premises Equipment

1

Tenant's Proportionate Share

ii

Term

i

Total Construction Costs

D-l

Transfer

8

Work

D-1

 

 








--------------------------------------------------------------------------------

LEASE




This Lease Agreement (this “Lease”) is entered into as of September 21, 2004,
between TGS AMERICAN REALTY LIMITED PARTNERSHIP, A Delaware limited partnership
(“Landlord”), and MEDICAL DOCTOR ASSOCIATES, INC., a Georgia corporation
(“Tenant”).




1.

Definitions and Basic Provisions.  The definitions and basic provisions set
forth in the Basic Lease Information (the “Basic Lease Information”) executed by
Landlord and Tenant contemporaneously herewith are incorporated herein by
reference for all purposes.  Additionally, the following terms shall have the
following meanings when used in this Lease:  “Affiliate” means any person or
entity which, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the party in
question; “Building’s Structure” means the Building’s exterior walls, roof,
elevator shafts, footings, foundations, structural portions of load-bearing
walls, structural floors and subfloors, and structural columns and beams;
“Building’s Systems” means the Building’s HVAC, life-safety, plumbing,
electrical, and mechanical systems; “including” means including, without
limitation; “Laws” means all federal, state, and local laws, ordinances, rules
and regulations, all court orders, governmental directives, and governmental
orders and all interpretations of the foregoing, and all restrictive covenants
affecting the Project, and “Law” means any of the foregoing; “Tenant’s
Off-Premises Equipment” means any of Tenant’s equipment or other property that
may be located on or about the Project (other than the Premises); and “Tenant
Party” means any of the following persons:  Tenant; any assignees claiming by,
through, or under Tenant; any subtenants claiming by, through, or under Tenant;
and any of their respective agents, contractors, employees, licensees, guests
and invitees.




2.

Lease Grant.  Subject to the terms of this Lease, Landlord leases to Tenant, and
Tenant leases from Landlord, the Premises.




3.

Tender of Possession.  Landlord and Tenant presently anticipate that possession
of the Premises will be tendered to Tenant in the condition required by this
Lease on or about November 1, 2004 (the “Estimated Delivery Date”).  If Landlord
is unable to tender possession of the Premises in such condition to Tenant by
the Estimated Delivery Date, then (a) the validity of this Lease shall not be
affected or impaired thereby, (b) Landlord shall not be in default hereunder or
be liable for damages therefor, and (c) Tenant shall accept possession of the
Premises when Landlord tenders possession thereof to Tenant.  By occupying the
Premises, Tenant shall be deemed to have accepted the Premises in their
condition as of the date of such occupancy, subject to the performance of
punch-list items that remain to be performed by Landlord, if any.  Within five
days after the Commencement Date, Tenant shall execute and deliver to Landlord a
letter substantially in the form of Exhibit E hereto confirming (1) the
Commencement Date and the expiration date of the initial Term, (2) that Tenant
has accepted the Premises, and (3) that Landlord has performed all of its
obligations with respect to the Premises (except for punch-list items specified
in such letter); however, the failure of the parties to execute such letter
shall not defer the Commencement Date or otherwise invalidate this Lease.
 Occupancy of the Premises by Tenant prior to the Commencement Date shall be
subject to all of the provisions of this Lease excepting only those requiring
the payment of Basic Rent, Additional Rent, Taxes and Electrical Costs (each as
defined herein).  Landlord agrees to promptly correct and complete any
punch-list items.




4.

Rent




(a)

Payment.  Tenant shall timely pay to the Landlord Rent, without notice, demand,
deduction or set off (except as otherwise expressly provided herein), by good
and sufficient check drawn on a national banking association at Landlord’s
address provided for in this Lease or as otherwise specified by Landlord and
shall be accompanied by all applicable state and local sales or use taxes.  The
obligations of Tenant to pay Basic Rent and other sums to Landlord and the
obligations of Landlord under this Lease are independent obligations.  Basic
Rent adjusted as herein provided, shall be payable monthly in advance.  The
first monthly installment of Basic Rent shall be payable contemporaneously with
the execution of this Lease; thereafter, subject to the provisions of Exhibit I,
Basic Rent shall be payable on the first day of each month beginning on the
first day of the second full calendar month of the Term.  The monthly Basic Rent
for any partial month at the beginning of the Term shall equal the product of
1/365 of the annual Basic Rent in effect during the partial month and the number
of days in the partial month and shall be due on the Commencement Date.
 Payments of Basic Rent for any fractional calendar month at





1




--------------------------------------------------------------------------------

the end of the Term shall be similarly prorated.  Tenant shall pay Additional
Rent at the same time and in the same manner as Basic Rent.




(b)

Operating Costs; Taxes; Electrical Costs.




(1)

Commencing January 1, 2005, Tenant shall pay to Landlord Tenant’s Proportionate
Share of the amount (“Additional Rent”) by which the annual Operating Costs
(defined below) exceed the Expense Stop.  Landlord may make a good faith
estimate of the Additional Rent to be due by Tenant for any calendar year or
part thereof during the Term.  During each calendar year or partial calendar
year or the Term (after the base year, if the Expense Stop is calculated on a
base year basis), Tenant shall pay to Landlord, in advance concurrently with
each monthly installment of Basic Rent, an amount equal to the estimated
Additional Rent for such calendar year or part thereof divided by the number of
months therein.  From time to time, Landlord may estimate and re-estimate the
Additional Rent to be due by Tenant and deliver a copy of the estimate or
re-estimate to Tenant.  Thereafter, the monthly installments of Additional Rent
payable by Tenant shall be appropriately adjusted in accordance with the
estimations so that, by the end of the calendar year in question, Tenant shall
have paid all of the Additional Rent as estimated by Landlord.  Any amounts paid
based on such an estimate shall be subject to adjustment as herein provided when
actual Operating Costs are available for each calendar year.




(2)

The term “Operating Costs” means all expenses and disbursements (subject to the
limitations set forth below) that Landlord incurs in connection with the
ownership, operation, and maintenance of the Project, determined in accordance
with sound accounting principles consistently applied, including the following
costs:  (A) wages and salaries of all on-site employees at or below the grade of
senior building manager engaged in the operation, maintenance or security of the
Project (together with Landlord’s reasonable allocation of expenses of off-site
employees at or below the grade of senior building manager who perform a portion
of their services in connection with the operation, maintenance or security of
the Project), including taxes, insurance and benefits relating thereto; (B) all
supplies and materials used in the operation, maintenance, repair, replacement,
and security of the Project; (C) costs for improvements made to the Project
which, although capital in nature, are expected to reduce the normal operating
costs (including all utility costs) of the Project, as amortized using a
commercially reasonable interest rate over the time period reasonably estimated
by Landlord to recover the costs thereof taking into consideration the
anticipated cost savings, as determined by Landlord using its good faith,
commercially reasonable judgment, as well as capital improvements made in order
to comply with any Law hereafter promulgated by any governmental authority or
any interpretation hereafter rendered with respect to any existing Law, as
amortized using a commercially reasonable interest rate over the useful economic
life of such improvements as determined by Landlord in its reasonable
discretion; (D) cost of all utilities, except Electrical Costs and the cost of
other utilities reimbursable to Landlord by the Project’s tenants other than
pursuant to a provision similar to this Section 4(b); (E) insurance expenses;
(F) repairs, replacements, and general maintenance of the Project; (G) fair
market rental and other costs with respect to the management office (reasonable
in size) for the Building; and (H) service, maintenance and management contracts
with independent contractors for the operation, maintenance, management, repair,
replacement, or security of the Project (including alarm service, window
cleaning, and elevator maintenance).  If the Building is part of a
multi-building office complex (the “Complex”), Operating Costs, Taxes and
Electrical Costs for the Complex may be prorated among the Project and the other
buildings of the Complex, as reasonably determined by Landlord.




In addition to the exclusions and limitations to Operating Costs set forth
above, Operating Costs shall not include costs for (i) capital improvements made
to the building, other than capital improvements described in Section 4(b)(2)(C)
and except for items which are generally considered maintenance and repair items
such as painting of common areas, replacement of carpet in elevator lobbies, and
the like; (ii) repair, replacements and general maintenance paid by proceeds of
insurance or by Tenant or other third parties; (iii) interest, amortization or
other payments on loans to Landlord; (iv) depreciation; (v) leasing commissions;
(vi) legal expenses for services, other than those that benefit the Project
tenants generally (e.g., tax disputes); (vii) renovating or otherwise improving
space for occupants of the Project or vacant space in the Project; (viii) Taxes;
(ix) federal income taxes imposed on or measured by the income of Landlord from
the operation of the Project; (x) the cost of any special work or service
performed for any





2




--------------------------------------------------------------------------------

tenant (including Tenant) at such tenant’s cost and for which Landlord has been
reimbursed by Tenant; (xi) compensation paid to officers and executives of
Landlord above the level of building manager (excluding any accountants); (xii)
the cost of any items for which Landlord is reimbursed by insurance,
condemnation or otherwise; (xiii) interest on debt or amortization payments on
any mortgage or deed to secure debt and ground rental under any ground lease or
other underlying lease; (xiv) any real estate brokerage commissions (or any fee
in lieu of such commission), attorneys’ fees, architectural and engineering
fees, permit, license and inspection fees, and any other costs incurred in
connection with the leasing (or otherwise allowing to use), subleasing, or lease
assignment of any space in the Project to any person or entity; (xv) any
advertising expenses incurred in connection with the marketing of any rentable
space; (xvi) any expenses for repairs or maintenance which are covered by
warranties and service contracts, to the extent such maintenance and repairs are
made at no cost to Landlord; (xvii) legal expenses arising out of the
construction of the improvements within the Project or disputes with tenants or
the enforcement of the provisions of any lease affecting the Project, including
without limitation this Lease; (xviii) management fees in excess of the greater
of three percent (3%) or the applicable market rate of the rentals collected for
the Building in any year; (xix) amounts directly incurred in connection with
selling, syndicating, financing, mortgaging or hypothecating any interest in the
Project or any equipment therein; (xx) costs (including fines and penalties)
incurred due to a violation by Landlord or any tenant or occupant of the Project
of any legal requirements, or costs incurred due to the negligence or willful
misconduct of Landlord or Landlord’s employees, agents or contractors (however,
any insurance deductibles shall be included in Operating Costs); (xxi) any costs
or expenses representing an amount paid to an affiliate of Landlord which is in
excess of the amount which would be paid to a party which is not an affiliate of
Landlord; (xxii) any costs associated with the removal or encapsulation of
asbestos or other hazardous substances as required by laws in existence and as
interpreted as of the Lease Date; (xxiii) contributions to any organizations,
whether political or charitable; (xxiv) reserves, including reserves for bad
debts or rental losses; (xxv) costs associated with the operation of the
partnership or other entity which constitutes Landlord, as distinguished from
costs of operation of the Building or the Project, including accounting and
legal costs, costs of defending lawsuits with any mortgagee, and costs of
selling, syndicating, financing, mortgaging or hypothecating any ownership
interest in Landlord, or any of Landlord’s interests in the building or the
Project; (xxvi) depreciation of the Building or any other building in the
Project; and (xxvii) interest, principle, points and fees on debts or
amortization on any financing except for amortization of capital expenses as
permitted under this Lease.  If the Expense Stop is calculated on a base year
basis, Operating Costs for the base year only shall not include costs incurred
due to extraordinary circumstances, including market-wide labor rate increases
due to boycotts and strikes; utility rate increases due to extraordinary
circumstances, including conservation surcharges, boycotts, embargos or other
shortages; insurance deductibles; or amortized costs relating to capital
improvements.




(3)

Tenant shall also pay Tenant’s Proportionate Share of any increase in Taxes for
each year and partial year falling within the Term over the Taxes for the Base
Tax Year.  Tenant shall pay Tenant’s Proportionate Share of Taxes in the same
manner as provided above for Tenant’s Proportionate Share of Operating Costs.
 “Taxes” means taxes, assessments, and governmental charges or fees whether
federal, state, country or municipal, and whether they be by taxing districts or
authorities presently taxing or by others, subsequently created or otherwise,
and any other taxes and assessments (including non-governmental assessments for
common charges under a restrictive covenant or other private agreement that are
not treated as part of Operating Costs) now or hereafter attributable to the
Project (or its operation), excluding, however, penalties and interest thereon
and federal and state taxes on income (if the present method of taxation changes
so that in lieu of or in addition to the whole or any part of any Taxes, there
is levied on Landlord a capital tax directly on the rents received therefrom or
a franchise tax, assessment, or charge based, in whole or in part, upon such
rents for the Project, then all such taxes, assessments, or charges, or the part
thereof so based, shall be deemed to be included within the term “Taxes” for
purposes hereof).  Taxes shall include the costs of consultants retained in an
effort to lower taxes and all costs incurred in disputing any taxes or in
seeking to lower the tax valuation of the Project.  For property tax purposes,
Tenant waives all rights to protest or appeal the appraised value of the
Premises, as well as the Project, and all rights to receive notices of
reappraisement as set forth in Sections 41.413 and 42.015 of the Texas Tax Code.





3




--------------------------------------------------------------------------------

(4)

Tenant shall also pay to Landlord Tenant’s Proportionate Share of the cost of
all electricity used by the Project (“Electrical Costs”).  Such amount shall be
payable in monthly installments on the Commencement Date and on the first day of
each calendar month thereafter.  Each installment shall be based on Landlord’s
estimate of the amount due for each month.  From time to time during any
calendar year, Landlord may estimate or re-estimate the Electrical Costs to be
due by Tenant for that calendar year and deliver a copy of the estimate or
re-estimate to Tenant.  Thereafter, the monthly installments of Electrical Costs
payable by Tenant shall be appropriately adjusted in accordance with the
estimations.  Landlord shall cause any tenants of the Building whose equipment
consumes a disproportionate amount of electricity f(relative to the other
tenants in the Building) to pay their fair share of Electrical Costs.




(5)

By April 1 of each calendar year, or as soon thereafter as practicable, Landlord
shall furnish to Tenant a statement of Operating Costs and Electrical Costs for
the previous year, in each case adjusted as provided in Section 4(b)(6), and of
the Taxes for the previous year (the “Operating Costs and Tax Statement”).  If
Tenant’s estimated payments of Operating Costs, Electrical Costs or Taxes under
this Section 4(b) for the year covered by the Operating Costs and Tax Statement
exceed Tenant’s Proportionate Share of such items as indicated in the Operating
Costs and Tax Statement, then Landlord shall promptly credit or reimburse Tenant
for such excess; likewise, if Tenant’s estimated payments of Operating Costs,
Electrical Costs or Taxes under this Section 4(b) for such year are less than
Tenant’s Proportionate Share of such items as indicated in the Operating Costs
and Tax Statement, then Tenant shall promptly pay Landlord such deficiency.




(6)

With respect to any calendar year or partial calendar year (including calendar
year 2004) in which the Building is not occupied to the extent of 100% of the
rentable area thereof, or Landlord is not supplying services to 100% of the
rentable area thereof, the Operating Costs and Electrical Costs for such period
which vary with the occupancy of the Building shall, for the purposes hereof, be
increased to the amount which would have been incurred had the Building been
occupied to the extent of 100% of the rentable area thereof and Landlord had
been supplying services to 100% of the rentable area thereof.  In no event shall
Landlord be entitled to recover more than 100% of actual Operating Costs or more
than 100% of actual Electrical Costs pursuant to this Section 4(b)(6).




5.

Delinquent Payment; Handling Charges.  All past due payments required of Tenant
hereunder shall bear interest from the date due until paid at the lesser of the
“Prime Rate” as published by The Wall Street Journal, Southwest Edition, in its
listing of “Money Rates” on the date such payment is due plus five percent (5%)
per annum or the maximum lawful rate of interest (such lesser amount is referred
to herein as the “Default Rate”); additionally, Landlord, in addition to all
other rights and remedies available to it, may charge Tenant a fee equal to five
percent of the delinquent payment to reimburse Landlord for its cost and
inconvenience incurred as a consequence of Tenant’s delinquency.  In no event,
however, shall the charges permitted under this Section 5 or elsewhere in this
Lease, to the extent they are considered to be interest under applicable Law,
exceed the maximum lawful rate of interest.  Notwithstanding the foregoing, the
late fee referenced above shall not be charged with respect to the first
occurrence (but not any subsequent occurrence) during any 12-month period that
Tenant fails to make payment when due, until five days after Landlord delivers
written notice of such delinquency to Tenant.




6.

Security Deposit.

Contemporaneously with the execution of this Lease, Tenant shall pay to Landlord
the Security Deposit, which shall be held by Landlord to secure Tenant’s
performance of its obligations under this Lease.  The Security Deposit is not an
advance payment of Rent or a measure or limit of Landlord’s damages upon an
Event of Default (as defined herein).  Landlord may, from time to time following
an Event of Default and without prejudice to any other remedy, use all or a part
of the Security Deposit to perform any obligation Tenant fails to perform
hereunder.  Following any such application of the Security Deposit, Tenant shall
pay to Landlord on demand the amount so applied in order to restore the Security
Deposit to its original amount.  Provided that no Event of Default exists or any
other condition exists which with the passage of time, the giving of notice, or
both, would constitute an Event of Default, Landlord shall, within 30 days after
the expiration of the Term and Tenant’s surrender of the Premises in compliance
with the provisions of this Lease, return to Tenant the portion of the Security
Deposit which was not applied to satisfy Tenant’s obligations.  The Security
Deposit may be commingled with other funds, and no interest shall be paid
thereon.  If Landlord transfers its interest in the Premises and the transferee
assumes Landlord’s obligations under this Lease, then Landlord shall assign the
Security Deposit to the transferee and, provided the transferee assumes in
writing all of the Landlord’s obligations hereunder arising after





4




--------------------------------------------------------------------------------

such transfer, Landlord thereafter shall have no further liability for the
return of the Security Deposit.  The rights and obligations of Landlord and
Tenant under this Section 6 are subject to any other requirements and conditions
imposed by Laws applicable to the Security Deposit.




7.

Landlord’s Obligations.




(a)

Services.  Landlord shall use all reasonable efforts to furnish to Tenant:  (1)
water at those points of supply provided for general use of tenants of the
Building; (2) heated and refrigerated air conditioning (“HVAC”) as appropriate,
at such temperatures and in such amounts as are standard for the Building and
for comparable buildings in the vicinity of the Building; (3) janitorial service
to the Premises on weekdays, other than holidays, for Building-standard
installations and such window washing as may from time to time be reasonably
required; (4) elevators for ingress and egress to the floor on which the
Premises are located, in common with other tenants, provided that Landlord may
reasonably limit the number of operating elevators during non-business hours and
holidays; and (5) electrical current during normal business hours for equipment
that does not require more than 110 volts and whose electrical energy
consumption does not exceed normal office usage.  Landlord shall maintain the
common areas of the Building in reasonably good order and condition, except for
damage caused by a Tenant Party.  If Tenant desires any of the services
specified in Section 7(a)(2):  (A) at any time other than between 7:00 a.m. and
6:00 p.m. on weekdays and between 8:00 a.m. and 12:00 p.m. on Saturday (in each
case other than holidays), or (B) on Sunday or holidays, then such services
shall be supplied to Tenant upon the written request of Tenant delivered to
Landlord before 3:00 p.m. on the business day preceding such extra usage, and
Tenant shall pay to Landlord the cost of such services within 30 days after
Landlord has delivered to Tenant an invoice therefor.  The costs incurred by
Landlord in providing after-hour HVAC service to Tenant shall include costs for
electricity, water, sewage, water treatment, labor, metering, filtering, and
maintenance reasonably allocated by Landlord to providing such service.




(b)

Excess Utility Use.

Landlord shall not be required to furnish electrical current for equipment that
requires more than 110 volts or other equipment whose electrical energy
consumption exceeds normal office usage.  If Tenant’s requirements for or
consumption of electricity exceed the electricity to be provided by Landlord as
described in Section 7(a), Landlord shall, at Tenant’s expense, make reasonable
efforts to supply such service through the then-existing feeders and risers
serving the Building and the Premises, and Tenant shall pay to Landlord the cost
of such service within 30 days after Landlord has delivered to Tenant an invoice
therefor.  Landlord may determine the amount of such additional consumption and
potential consumption by any verifiable method, including installation of a
separate meter in the Premises installed, maintained, and read by Landlord, at
Tenant’s expense.  Tenant shall not install any electrical equipment requiring
special wiring or requiring voltage in excess of 110 volts unless approved in
advance by Landlord, which approval shall not be unreasonably withheld.  Tenant
shall not install any electrical equipment requiring voltage in excess of
Building capacity unless approved in advance by Landlord, which approval may be
withheld in Landlord’s sole discretion.  The use of electricity in the Premises
shall not exceed the capacity of existing feeders and risers to or wiring in the
Premises.  Any risers or wiring required to meet Tenant’s excess electrical
requirements shall, upon Tenant’s written request, be installed by Landlord, at
Tenant’s cost, if, in Landlord’s judgment, the same are necessary and shall not
cause permanent damage to the Building or the Premises, cause or create a
dangerous or hazardous condition, entail excessive or unreasonable alterations,
repairs, or expenses, or interfere with or disturb other tenants of the
Building.  If Tenant uses machines or equipment in the Premises which affect the
temperature otherwise maintained by the air conditioning system or otherwise
overload any utility, Landlord may install supplemental air conditioning units
or other supplemental equipment in the Premises, and the cost thereof, including
the cost of installation, operation, use, and maintenance, in each case plus an
administrative fee of 15% of such cost, shall be paid by Tenant to Landlord
within 30 days after Landlord has delivered to Tenant an invoice therefor.




(c)

Restoration of Services; Abatement.  Landlord shall use reasonable efforts to
restore any service required of it that becomes unavailable; however, such
unavailability shall not render Landlord liable for any damages caused thereby,
be a constructive eviction of Tenant, constitute a breach of any implied
warranty, or, except as provided in the next sentence, entitle Tenant to any
abatement of Tenant’s obligations hereunder.  If however, Tenant is prevented
from using the Premises because of the unavailability of any such service for a
period of 25 consecutive business days following Landlord’s receipt from Tenant
of a written notice regarding such unavailability, the restoration of which is
within Landlord’s reasonable control, and such unavailability was not caused by
a Tenant Party or a governmental directive, then Tenant shall, as its exclusive
remedy be entitled to a





5




--------------------------------------------------------------------------------

reasonable abatement of Rent for each consecutive day (after such 25-day period)
that Tenant is so prevented from using the Premises.  




(d)

Access.  Subject to the Building rules and regulations attached as Exhibit C
hereto and the other provisions of this Lease (including Section 9 here of ),
Tenant will be provided access to the Premises 24 hours per day, seven days per
week.  If such access is unavailable due to force majeure or any other reason
beyond Landlord’s control (including construction performed by parties other
than Landlord which prohibits such assess), Landlord shall not be in default
under this Section 7(d).




8.

Improvements; Alterations; Repairs; Maintenance.




(a)

Improvements; Alterations.  Improvements to the Premises shall be installed at
Tenant’s expense only in accordance with plans and specifications which have
been previously submitted to and approved in writing by Landlord, which approval
shall be governed by the provisions set forth in this Section 8(a).  No
alterations or physical additions in or to the Premises may be made without
Landlord’s prior written consent, which shall not be unreasonably withheld or
delayed; however, Landlord may withhold its consent to any alteration or
addition that would adversely affect (in the reasonable discretion of Landlord)
the (1) Building’s Structure or the Building’s Systems (including the Building’s
restrooms or mechanical rooms), (2) exterior appearance of the Building, (3)
appearance of the Building’s common areas or elevator lobby areas, or (4)
provision of services to other occupants of the Building.  Tenant shall not
paint or install lighting or decorations, signs, window or door lettering, or
advertising media of any type visible from the exterior of the Premises without
the prior written consent of Landlord, which consent may be withheld in
Landlord’s sole and absolute discretion.  All alterations, additions and
improvements made after the Commencement Date by or on behalf of a Tenant Party
shall be constructed, maintained, and used by Tenant, at its risk and expense,
in accordance with all Laws; Landlord’s consent to or approval of any
alterations, additions or improvements (or the plans therefor) shall not
constitute a representation or warranty by Landlord, nor Landlord’s acceptance,
that the same comply with sound architectural and/or engineering practices or
with all applicable Laws, and Tenant shall be solely responsible for ensuring
all such compliance.




(b)

Repairs; Maintenance.  Tenant shall maintain the Premises in a clean, safe, and
operable condition, and shall not permit or allow to remain any waste or damage
to any portion of the Premises (ordinary wear and tear excepted).  Additionally,
Tenant, at its sole expense shall repair, replace and maintain in good condition
and in accordance with all Laws and the equipment manufacturer’s suggested
service programs, all portions of the Premises, Tenant’s Off-Premises Equipment
and all areas, improvements and systems exclusively serving the Premises.
 Subject to Section 15 of this Lease, Tenant shall repair or replace, subject to
Landlord’s direction and supervision, any damage to the Building caused by a
Tenant Party.  If Tenant fails to make such repairs or replacements within 15
days after Tenant is made aware of such damage, the Landlord may make the same
at Tenant’s cost.  If any such damage occurs outside of the Premises, then
Landlord may elect to repair such damage at Tenant’s expense, rather than having
Tenant repair such damage.  The cost of all maintenance, repair or replacement
work performed by Landlord under this Section 8 shall be paid by Tenant to
Landlord within 30 days after Landlord has invoiced Tenant therefor.




(c)

Performance of Work.  All work described in this Section 8 shall be performed
only by Landlord or by contractors and subcontractors approved in writing by
Landlord.  Tenant shall cause all contractors and subcontractors to procure and
maintain insurance coverage naming Landlord, Landlord’s property management
company and Landlord’s asset management company as additional insureds against
such risks, in such amounts, and with such companies as Landlord may reasonably
require.  Tenant shall provide Landlord with the identities, mailing addresses
and telephone numbers of all persons performing work or supplying materials
prior to beginning such construction and Landlord may post on and about the
Premises notices of non-responsibility pursuant to applicable laws.  All such
work shall be performed in accordance with all Laws and in a good and
workmanlike manner so as not to damage the Building (including the Premises, the
Building’s Structure and the Building’s Systems).  All such work which may
affect the Building’s Structure or the Building’s Systems must be approved by
the Building’s engineer of record, at Tenant’s expense and, at Landlord’s
election, must be performed by Landlord’s usual contractor for such work.  All
work affecting the roof of the Building must be performed by Landlords’ roofing
contractor and no such work will be permitted if it would void or reduce the
warranty on the roof.





6




--------------------------------------------------------------------------------

(d)

Mechanic’s Liens.  All work performed, materials furnished, or obligations
incurred by or at the request of a Tenant Party (not including the work to be
performed by Landlord pursuant to Exhibit D hereto) shall be deemed authorized
and ordered by Tenant only, and Tenant shall not permit any mechanic’s liens to
be filed against the Premises or the Project in connection therewith.  Upon
completion of any such work, Tenant shall deliver to Landlord final lien waivers
from all contractors, subcontractors and materialmen who performed such work.
 If such a lien is filed, then Tenant shall, within ten days after Landlord has
delivered notice of the filing thereof to Tenant (or such earlier time period as
may be  necessary to prevent the forfeiture of the Premises, the Project or any
interest of Landlord therein or the imposition of a civil or criminal fine with
respect thereto), either (1) pay the amount of the lien and cause the lien to be
released of record, or (2) diligently contest such lien and deliver to Landlord
a bond or other security reasonably satisfactory to Landlord.  If Tenant fails
to timely take either such action, the Landlord may pay the lien claim, and any
amounts so paid, including expenses and interest, shall be paid by Tenant to
Landlord within ten days after Landlord has invoiced Tenant therefor.  Landlord
and Tenant acknowledge and agree that their relationship is and shall be solely
that of “landlord-tenant” (thereby excluding a relationship of
“owner-contractor”, “owner-agent” or other similar relationships).  Accordingly,
all materialmen, contractors, artisans, mechanics, laborers and any other
persons now or hereafter contracting with Tenant, any contractor or
subcontractor of Tenant or any other Tenant Party for the furnishing of any
labor, services, materials, supplies or equipment with respect to any portion of
the Premises, at any time from the date hereof until the end of the Term, are
hereby charged with notice that they look exclusively to Tenant to obtain
payment for same.  Nothing herein shall be deemed a consent by Landlord to any
liens being placed upon the Premises, the Project or Landlord’s interest therein
due to any work performed by or for Tenant or deemed to give any contractor or
subcontractor or materialman any right or interest in any funds held by Landlord
to reimburse Tenant for any portion of the cost of such work.  Tenant shall
defend, indemnify and hold harmless Landlord and its agents and representatives
from and against all claims, demands, causes of action, suits judgments, damages
and expenses (including attorneys’ fees) in any way arising from or relating to
the failure by any Tenant Party to pay for any work performed, materials
furnished, or obligations incurred by or at the request of a Tenant Party.  This
indemnity provision shall survive termination or expiration of this Lease.




(9)

Use.  Tenant shall use the Premises only for the Permitted Use and shall comply
with all Laws relating to the use, condition, access to, and occupancy of the
Premises and will not commit waste, overload the Building’s Structure or the
Building’s Systems or subject the Premises to use that would damage the
Premises.  The population density within the Premises as a whole shall at no
time exceed one person for each 250 rentable square feet in the premises.
 Notwithstanding anything in this Lease to the contrary, as between Landlord and
Tenant, (a) Tenant shall bear the risk of complying with Title III of the
Americans With Disabilities Act of 1990, any state laws governing handicapped
access or architectural barriers, and all rules, regulations, and guidelines
promulgated under such laws, as amended from time to time (the “Disabilities
Act”) in the Premises, and (b) Landlord shall bear the risk of complying with
the Disabilities Acts in the common areas of the Building, other than compliance
that is necessitated by the use of the Premises for other than the Permitted Use
or as a result of any alterations or additions, including any initial tenant
improvement work made by or on behalf of a Tenant Party (which risk and
responsibility shall be borne by Tenant).  The Premises shall not be used for
any use which is disreputable, creates extraordinary fire hazards, or results in
an increased rate of insurance on the Building or its contents, or for the
storage of any Hazardous Materials (other than typical office supplies [e.g.,
photocopier toner] and then only in compliance with all Laws).  Tenant shall not
use any substantial portion of the Premises for a “call center”, any other
telemarketing use, or any credit processing use.  If, because of a Tenant’s
Party’s acts or because Tenant vacates the Premises, the rate of insurance on
the Building or its contents increases, then Tenant shall pay to Landlord the
amount of such increase within 30 days after demand, and acceptance of such
payment shall not waive any of Landlord’s other rights.  Tenant shall conduct
its business and control each other Tenant Party so as not to create any
nuisance or unreasonably interfere with other tenants or Landlord in its
management of the Building.




10.

Assignment and Subletting.




(a)

Transfers.  Except as provided in Section 10(h), Tenant shall not, without the
prior written consent of Landlord, (1) assign, transfer, or encumber this Lease
or any estate or interest herein, whether directly or by operation of law, (2)
permit any other entity to become Tenant hereunder by merger, consolidation, or
other reorganization, (3) if Tenant is an entity other than a corporation whose
stock is publicly traded, permit the transfer of ownership interest in Tenant so
as to result in a change in the current control of Tenant (excluding transfers
between existing shareholders), (4) sublet any portion of the Premises, (5)
grant any license, concession, or





7




--------------------------------------------------------------------------------

other right of occupancy of any portion of the Premises, or (6) permit the use
of the Premises by any parties other than Tenant (any of the events listed in
Section 10(a)(1) through 10 (a)(6) being a “Transfer”).




(b)

Consent Standards.  Landlord shall not unreasonably withhold its consent to any
assignment or subletting of the Premises, provided that the proposed transferee
(1) is creditworthy, (2) has a good reputation in the business community, (3)
will use the Premises for the Permitted Use (thus, excluding, without
limitation, uses for credit processing and telemarketing) and will not use the
Premises in any manner that would conflict with any exclusive use agreement or
other similar agreement entered into by Landlord with any other tenant of the
Building or Complex , (4) will not use the Premises, Building or Project in a
manner that would materially increase the pedestrian or vehicular traffic to the
Premises, Building or Project, (5) is not a governmental entity, or subdivision
or agency thereof, (6) is not another occupant of the Building or Complex, and
(7) is not a person or entity with whom Landlord is then, or has been within the
three-month period prior to the time Tenant seeks to enter into such assignment
or subletting, negotiating to lease space in the Building or Complex or any
Affiliate or any such person or entity; otherwise, Landlord may withhold its
consent in its sole discretion.  Additionally, Landlord may withhold its consent
in its sole discretion to any proposed Transfer if any Event of Default by
Tenant then exists.




(c)

Request for Consent.  If Tenant requests Landlord’s consent to a Transfer, then,
at least 15 business days prior to the effective date of the proposed Transfer,
Tenant shall provide Landlord with a written description of all terms and
conditions of the proposed Transfer, copies of the proposed documentation, and
the following information about the proposed transferee:  name and address;
reasonably satisfactory information about its business and business history; its
proposed use of the Premises; banking, financial, and other credit information;
and general references sufficient to enable Landlord to determine the proposed
transferee’s creditworthiness and character.  Concurrently with Tenant’s notice
of any request for consent to a Transfer, Tenant shall pay to Landlord a fee of
$750 to defray Landlord’s expenses in reviewing such request, and Tenant shall
also reimburse Landlord within 15 days after request for its reasonable
attorneys’ fees (not to exceed $2,000) incurred in connection with considering
any request for consent to a Transfer.




(d)

Conditions to Consent.  If Landlord consents to a proposed Transfer, then the
proposed transferee shall deliver to Landlord a written agreement whereby it
expressly assumes Tenant’s obligations hereunder; however, any transferee of
less than all of the space in the Premises shall be liable only for obligations
under this Lease that are properly allocable to the space subject to the
Transfer for the period of the Transfer.  No Transfer shall release Tenant from
its obligations under this Lease, but rather Tenant and its transferee shall be
jointly and severally liable therefor.  Landlord’s consent to any Transfer shall
not waive Landlord’s rights as to any subsequent Transfers.  If an Event of
Default occurs while the Premises or any part thereof is subject to a Transfer,
then Landlord, in addition to its other remedies, may collect directly from such
transferee all rents becoming due to Tenant and apply such rents against Rent.
 Tenant authorizes its transferees to make payments of rent directly to Landlord
upon receipt of notice from Landlord to do so following the occurrence of an
Event of Default hereunder.  Tenant shall pay for the cost of any demising walls
or other improvements necessitated by a proposed subletting or assignment.




(e)

Attornment by Subtenants.  Each sublease by Tenant hereunder shall be subject
and subordinate to this Lease and to the matters to which this Lease is or shall
be subordinate, and each subtenant by entering into a sublease is deemed to have
agreed that in the event of termination, re-entry or dispossession by Landlord
under this Lease, Landlord may, at its option, take over all of the right, title
and interest of Tenant, as sublandlord, under such sublease, and such subtenant
shall, at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not be (1) liable for
any previous act or omission of Tenant under such sublease, (2) subject to any
counterclaim, offset or defense that such subtenant might have against Tenant,
(3) bound by any previous modification of such sublease not approved by Landlord
in writing or by any rent or additional rent or advance rent which such
subtenant might have paid for more than the current month to Tenant, and all
such rent shall remain due and owing, notwithstanding such advance payment, (4)
bound by any security or advance rental deposit made by such subtenant which is
not delivered or paid over to Landlord and with respect to which such subtenant
shall look solely to Tenant for refund or reimbursement, or (5) obligated to
perform any work in the subleased space or to prepare it for occupancy, and in
connection with such attornment, the subtenant shall execute and deliver to
Landlord any instruments Landlord may reasonably request to evidence and confirm
such attornment.  Each subtenant or licensee of Tenant shall be deemed,
automatically upon and as a





8




--------------------------------------------------------------------------------

condition of its occupying or using the Premises or any part thereof, to have
agreed to be bound by the terms and conditions set forth in this Section 10(e).
 The provisions of this Section 10(e) shall be self-operative, and no further
instrument shall be required to give effect to this provision.




(f)

Cancellation.  Landlord may, within 30 days after submission of Tenant’s written
request for Landlord’s consent to an assignment or subletting, cancel this Lease
as to the portion of the Premises proposed to be sublet or assigned as of the
date the proposed Transfer is to be effective.  If Landlord cancels this Lease
as to any portion of the Premises, then this Lease shall cease for such portion
of the Premises and Tenant shall pay to Landlord all Rent accrued through the
cancellation date relating to the portion of the Premises covered by the
proposed Transfer.  Thereafter, Landlord may lease such portion of the Premises
to the prospective transferee (or to any other person) without liability to
Tenant.  Notwithstanding the foregoing, if Landlord provides written
notification to Tenant of its election to cancel this Lease as to any portion of
the Premises as provided above, Tenant may rescind its proposed assignment or
subletting of all or any portion of the Premises by notifying Landlord in
writing within seven business days following Landlord’s written cancellation
notice.  The provisions of this Section 10(f) shall not apply to any Permitted
Transfer.




(g)

Additional Compensation.  While no Event of Default exists, Tenant shall pay to
Landlord, immediately upon receipt thereof, fifty percent (50%) of the excess of
(1) all compensation received by Tenant for a Transfer less the actual
out-of-pocket costs reasonably incurred by Tenant with unaffiliated third
parties (i.e., brokerage commissions and tenant finish work) in connection with
such Transfer (such costs shall be amortized on a straight-line basis over the
term of the Transfer in question) over (2) the Rent allocable to the portion of
the Premises covered thereby.  While any Event of Default exists, Tenant shall
pay to Landlord, immediately upon receipt thereof, one hundred percent (100%) of
the excess of (A) all compensation received by Tenant for a Transfer over (B)
the Rent allocable to the portion of the Premises covered thereby.

(h)

Permitted Transfers.  Notwithstanding Section 10(a), Tenant may Transfer all or
part of its interest in this lease or all or part of the Premises (a “Permitted
Transfer”) to the following types of entities (a “Permitted Transferee”) without
the written consent of Landlord:

(1)

an Affiliate of Tenant;

(2)

any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which or with which Tenant, or its
corporate successors or assigns, is merged or consolidated, in accordance with
applicable statutory provisions governing merger and consolidation of business
entities, so long as (A) Tenant’s obligations hereunder are assumed by the
entity surviving such merger or created by such consolidation; and (B) the
Tangible Net Worth of the surviving or created entity is not less than the
Tangible Net Worth of Tenant as of the date hereof; or

(3)

any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity acquiring all or substantially all of
Tenant’s assets or stock if such entity’s Tangible Net Wroth after such
acquisition is not less than the Tangible Net Wroth of Tenant as of the date
hereof.

Tenant shall promptly notify Landlord of any such Permitted Transfer.  Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder, or if Tenant no longer exists because of a merger, consolidation, or
acquisition, the surviving or acquiring entity shall expressly assume in writing
the obligations of Tenant hereunder.  Additionally, the Permitted Transferee
shall comply with all of the terms and conditions of this Lease, including the
Permitted Use, and the use of the Premises by the Permitted Transferee may not
violate any other agreements affecting the Premises, the Building or the
Complex, Landlord or other tenants of the Building or the Complex.  No later
than 30 days after the effective date of any Permitted Transfer, Tenant agrees
to furnish Landlord with (A) copies of the instrument effecting any of the
foregoing Transfers, (B) documentation establishing Tenant’s satisfaction of the
requirements set forth above applicable to any such Transfer, and (C) evidence
of insurance as required under this Lease with respect to the Permitted
Transferee.  The occurrence of a Permitted Transfer shall not waive Landlord’s
rights as to any subsequent Transfers.  “Tangible Net Worth” means the excess of
total assets over total liabilities, in each case as determined in accordance
with generally accepted accounting principles consistently applied (“GAAP”),
excluding however, from the determination of total assets all assets





9




--------------------------------------------------------------------------------

which would be classified as intangible assets under GAAP including goodwill,
licenses, patents, trademarks, trade names, copyrights, and franchises.  Any
subsequent Transfer by a Permitted Transferee shall be subject to the terms of
this Section 10.

11.

Insurance; Waivers; Subrogation; Indemnity.

(a)

Tenant’s Insurance.  Effective as of the earlier of (1) the date Tenant enters
of occupies the Premises, or (2) the Commencement Date, and continuing
throughout the Term, Tenant shall maintain the following insurance policies:
 (A) commercial general liability insurance in amounts of $3,000,000 per
occurrence or, following the expiration of the initial Term, such other amounts
as Landlord may from time to time reasonably require (and, if the use and
occupancy of the Premises include any activity or matter that is or may be
excluded from coverage under a commercial general liability policy[e.g., the
sale, service or consumption of alcoholic beverages], Tenant shall obtain such
endorsements to the commercial general liability policy or otherwise obtain
insurance to insure all liability arising from such activity or matter
[including liquor liability, if applicable] in such amounts as Landlord may
reasonably require), insuring Tenant, Landlord, Landlord’s property management
company, Landlord’s asset management company and, if requested in writing by
Landlord, Landlord’s Mortgagee, against all liability for injury to or death of
a person or persons or damage to property arising from the use and occupancy of
the Premises and (without implying any consent by Landlord to the installation
thereof) the installation, operation, maintenance, repair or removal of Tenant’s
Off-Premises Equipment, (B) insurance covering the full value of all alterations
and improvements and betterments in the Premises, naming Landlord and Landlord’s
Mortgagee as additional loss payees as their interest may appear, (C) insurance
covering the full value of all furniture, trade fixtures and personal property
(including property of Tenant or others) in the Premises or otherwise placed in
the Project by or on behalf of a Tenant Party (including Tenant’s Off-Premises
Equipment, (D) contractual liability insurance sufficient to cover Tenant’s
indemnity obligations hereunder (but only if such contractual liability
insurance is not already included in Tenant’s commercial general liability
insurance policy), (E) worker’s compensation insurance, and (F) business
interruption insurance in an amount reasonably acceptable to Landlord.  Any
insurance required to be maintained by Tenant may be taken out under a blanket
insurance policy or policies covering other premises, property or insureds in
addition to the Premises and Tenant, provided such policy or policies otherwise
comply with this Section 11(a).  Tenant’s insurance shall provide primary
coverage to Landlord when any policy issued to Landlord provides duplicate or
similar coverage, and in such circumstance Landlord’s policy will be excess over
Tenant’s policy.  Tenant shall furnish to Landlord certificates of such
insurance and such other evidence satisfactory to Landlord of the maintenance of
all insurance coverages required hereunder at least ten days prior to the
earlier of the Commencement Date or the date Tenant enters or occupies the
Premises, and at least 15 days prior to each renewal of said insurance, and
Tenant shall obtain a written obligation on the part of each insurance company
to notify Landlord at least 30 days before cancellation or a material change of
any such insurance.  All such insurance policies shall be in form, and issued by
companies with an A.M. Best rating of A+:VII or better, reasonably satisfactory
to Landlord.  If Tenant fails to comply with the foregoing insurance
requirements or to deliver to Landlord the certificates or evidence of coverage
required herein, Landlord, in addition to any other remedy available pursuant to
this Lease or otherwise, may, but shall not be obligated to, obtain insurance
and Tenant shall pay to Landlord on demand the premium costs thereof, plus an
administrative fee of 15% of such cost.

(b)

Landlord’s Insurance.  Throughout the Term of this Lease, Landlord shall
maintain, as a minimum, the following insurance policies:  (1) property
insurance for the Building’s replacement value (excluding property required to
be insured by Tenant), less a commercially-reasonable deductible if Landlord so
chooses, and (2) commercial general liability insurance in an amount of not less
than $3,000.000.  Landlord may, but is not obligated to, maintain such other
insurance and additional coverages as it may deem necessary.  The cost of all
insurance carried by Landlord with respect to the Project shall be included in
Operating Costs.  The foregoing insurance policies and any other insurance
carried by Landlord shall be for the sole benefit of Landlord and under
Landlord’s sole control, and Tenant shall have no right or claim to any proceeds
thereof or any other rights thereunder.  Notwithstanding anything in this Lease
to the contrary, Landlord’s indemnity obligations under this Lease shall be
limited to the extent any such claim is insured against under the terms of any
insurance policy maintained by Landlord (or is required to be maintained by
Landlord under the terms of this Lease).

(c)

No Subrogation; Waiver of Property Claims.  Landlord and Tenant each waives any
claim it might have against the other for any damage to or theft, destruction,
loss, or loss of use of any property, to





10




--------------------------------------------------------------------------------

the extent the same is insured against under any insurance policy of the types
described in this Section 11 that covers the Project, the Premises, Landlord’s
or Tenant’s fixtures, personal property, leasehold improvements, or business or
is required to be insured against under the terms hereof, regardless of whether
the negligence of the other party caused such Loss (defined below).
 Additionally, Tenant waives any claim it may have against Landlord for any Loss
to the extent such Loss is caused by a terrorist act.  Each party shall cause
its insurance carrier to endorse all applicable policies waiving the carrier’s
rights of recovery under subrogation or otherwise against the other party.
 Notwithstanding any provision in this Lease to the contrary, Landlord, its
agents, employees and contractors shall not be liable to Tenant or to any party
claiming by, through or under Tenant for (and Tenant hereby releases Landlord
and its servants, agents, contractors, employees and invitees from any claim or
responsibility for) any damage to or destruction, loss, or loss of use, or theft
of any property of any Tenant Party located in or about the Project, caused by
casualty, theft, fire, third parties or any other matter or cause, regardless of
whether the negligence of any party caused such loss in whole or in part.
 Tenant acknowledges that Landlord shall not carry insurance on, and shall not
be responsible for damage to, any property of any Tenant Party located in or
about the Project.

(d)

Indemnity.  Subject to section 11(c), Tenant shall defend, indemnify, and hold
harmless Landlord and its representatives and agents from and against all
claims, demands, liabilities, causes of action, suits, judgments, damages, and
expenses (including reasonable attorneys’ fees) arising from any injury to or
death of any person or the damage to or theft, destruction, loss or loss of use
of any property or inconvenience (a “Loss”) (1) occurring in or on the Project
(other than within the Premises) to the extent caused by the negligence or
willful misconduct of any Tenant Parties, (2) occurring in the Premises, or (3)
arising out of the installation, operation, maintenance, repair or removal of
any of Tenant’s Off-Premises  Equipment.  Clauses (2) and (3) of this indemnity
are intended to indemnify Landlord and its agents against the consequences of
their own negligence or fault, even when Landlord or its agents are jointly,
comparatively, contributively, or concurrently negligent with Tenant, and even
though any such claim,  cause of action, or suit is based upon or alleged to be
based upon the strict liability of Landlord or its agents; however such
indemnity shall not apply to the sole or gross negligence or willful misconduct
of Landlord and its agents.  Subject to Section 11(c), Landlord shall defend
indemnify, and hold harmless Tenant and its agents from and against all claims,
demands, liabilities, causes of action, suits, judgments, and expenses
(including reasonable attorneys’ fees) for any Loss arising from any occurrence
in or on the Building’s common areas to the extent caused by the negligence or
willful misconduct of Landlord or its agents, representatives or contractors.
 The indemnities set forth in this Lease shall survive termination or expiration
of this Lease and shall not terminate or be waived, diminished or affected in
any manner by any abatement or apportionment of Rent under any provision of this
Lease.  If any proceeding is filed for which indemnity is required hereunder,
the indemnifying party agrees, upon request therefor, to defend the indemnified
party in such proceeding at its sole cost utilizing counsel satisfactory to the
indemnified party.

12.

Subordination; Attornment; Notice to Landlord’s Mortgagee.

(a)

Subordination.  This Lease shall be subordinate to any deed of trust, mortgage,
or other security instrument (each, a “Mortgage”), or any ground lease, master
lease, or primary lease (each, a “Primary Lease”), that now or hereafter covers
all or any part of the Premises (the mortgagee under any such Mortgage,
beneficiary under and such deed of trust, or the lessor under any such Primary
Lease is referred to herein as a “Landlord’s Mortgagee”).  Any Landlord’s
Mortgagee may elect, at any time, unilaterally, to make this Lease superior to
its Mortgage, Primary Lease, or other interest in the Premises by so notifying
Tenant in writing.  The provisions of this Section shall be self-operative and
no further instrument of subordination shall be required; however, in
confirmation of such subordination, Tenant shall execute and return to Landlord
(or such other party designated by Landlord) within ten days after written
request therefor such documentation, in recordable form if required, as a
Landlord’s Mortgagee may reasonably request to evidence the subordination of
this Lease to such Landlord’s Mortgagee’s Mortgage or Primary Lease (including a
subordination, non-disturbance and attornment agreement) or, if the Landlord’s
Mortgagee so elects, the subordination of such Landlord’s Mortgagee’s Mortgage
or Primary Lease to this Lease.

(b)

Attornment.  Tenant shall attorn to any party succeeding to Landlord’s interest
in the Premises, whether by purchase, foreclosure, deed in lieu of foreclosure,
power of sale, termination of lease, or otherwise, upon such party’s request,
and shall execute such agreements confirming such attornment as such party may
reasonably request.





11




--------------------------------------------------------------------------------

(c)

Notice to Landlord’s Mortgagee.  Tenant shall not seek to enforce any remedy it
may have for any default on the part of Landlord without first giving written
notice by certified mail, return receipt requested, specifying the default in
reasonable detail, to any Landlord’s Mortgagee whose address has been given to
Tenant, and affording such Landlord’s Mortgagee a reasonable opportunity to
perform Landlord’s obligations hereunder.

(d)

Landlord’s Mortgagee’s Protection Provisions.  If Landlord’s Mortgagee shall
succeed to the interest of Landlord under this Lease, Landlord’s Mortgagee shall
not be:  (1) liable for any act or omission of any prior lessor (including
Landlord); (2) bound by any rent or additional rent or advance rent which Tenant
might have paid for more than the current month to any prior lessor (including
Landlord), and all such rent shall remain due and owing, notwithstanding such
advance payment; (3) bound by any security or advance rental deposit made by
Tenant which is not delivered or paid over to Landlord’s Mortgagee and with
respect to which Tenant shall look solely to Landlord for refund or
reimbursement; (4) bound by any termination, amendment or modification of this
Lease made without Landlord’s Mortgagee’s consent and written approval, except
for those terminations, amendments and modifications permitted to be made by
Landlord without Landlord’s  Mortgagee’s consent pursuant to the terms of the
loan documents between Landlord an Landlord’s Mortgagee; (5) subject to the
defenses which Tenant might have against any prior lessor (including Landlord);
and (6) subject to the offsets which Tenant might have against any prior lessor
(including Landlord) except for those offset rights which (A) are expressly
provided in this Lease, (B) relate to periods of time following the acquisition
of the Building by Landlord’s Mortgagee, and (C) Tenant has provided written
notice to Landlord’s Mortgagee and provided Landlord’s Mortgagee a reasonable
opportunity to cure the event giving rise to such offset event.  Landlord’s
Mortgagee shall have no liability or responsibility under or pursuant to the
terms of this Lease or otherwise after is ceases to own an interest in the
Project.  Nothing in this Lease shall be construed to require Landlord’s
Mortgagee to see the application of the proceeds of any loan, and Tenant’s
agreements set forth herein shall not be impaired on account of any modification
of the documents evidencing and securing any loan.

13.

Rules and Regulations.  Tenant shall comply with the rules and regulations of
the Project which are attached hereto as Exhibit C.  Landlord may, from time to
time, change such rule and regulations for the safety, care, or cleanliness of
the Project and related facilities, provided that such changes are applicable to
all tenants of the Project, will not unreasonably interfere with Tenant’s use of
the Premises and are enforced by Landlord in a non-discriminatory manner.
 Tenant shall be responsible for the compliance with such rules and regulations
by each Tenant Party.

14.

Condemnation.

(a)

Total Taking.  If the entire Building or Premises are taken by right of eminent
domain or conveyed in lieu thereof (a “Taking”), this Lease shall terminate as
of the date of the Taking.

(b)

Partial Taking – Tenant’s Rights.  If any part of the Building becomes subject
to a Taking and such Taking will prevent Tenant from conducting on a permanent
basis its business in the Premises in a manner reasonably comparable to that
conducted immediately before such Taking, then Tenant may terminate this Lease
as of the date of such Taking by giving written notice to Landlord within 30
days after the Taking, and Basic Rent and Additional Rent shall be apportioned
as of the date of such Taking.  If Tenant does not terminate this Lease, then
Rent shall be abated on a reasonable basis as to that portion of the Premises
rendered untenantable by the Taking.

(c)

Partial Taking – Landlord’s Rights.  If any material portion, but less than all,
or the Building becomes subject to a Taking, or if Landlord is required to pay
any of the proceeds arising from a Taking to a Landlord’s Mortgagee, then
Landlord may terminate this Lease by delivering written notice thereof to Tenant
within 30 days after such Taking, and Basic Rent and Additional Rent shall be
apportioned as of the date of such Taking.  If Landlord does not so terminate
this Lease, then this Lease will continue, but if any portion of the Premises
has been taken, Rent shall abate as provided in the last sentence of Section
14(b).

(d)

Temporary Taking.  If all or any portion of the Premises becomes subject to a
Taking for a limited period of time (not to exceed 180 days), this Lease shall
remain in full force and effect and Tenant shall continue to perform all of the
terms, conditions and covenants of this Lease, including the payment of Basic
Rent





12




--------------------------------------------------------------------------------

and all other amounts required hereunder.  If any such temporary Taking
terminates prior to the expiration of the Term, Tenant shall restore the
Premises as nearly as possible to the condition prior to such temporary Taking,
at Tenant’s sole cost and expense.  Landlord shall be entitled to receive the
entire award for any such temporary Taking, except that Tenant shall be entitled
to receive the portion of such award which (1) compensates Tenant for its loss
of use of the Premises within the Term and (2) reimburses Tenant for the
reasonable out-of-pocket costs actually incurred by Tenant to restore the
Premises are required by this Section 14(d).

(e)

Award.  Subject to Section 14(d), if any Taking occurs, then Landlord shall
receive the entire award or other compensation for the Land, the Building, and
other improvements taken; however, Tenant may separately pursue a claim (to the
extent it will not reduce Landlord’s award) against the condemner for the value
of Tenant’s personal property which Tenant is entitled to remove under this
Lease, moving costs, loss of business, and other claims it may have.

15.

Fire or Other Casualty.

(a)

Repair Estimate.  If the Premises or the Building are damaged by fire or other
casualty (a  “Casualty”), Landlord shall, within 60 days after such Casualty,
deliver to Tenant a good faith estimate (the “Damage Notice”) of the time needed
to repair the damage caused by such Casualty and the estimated completion date
for such repair work as determined by Landlord in the exercise of its
commercially reasonable discretion.

(b)

Tenant’s Rights.  If a material portion of the Premises is damaged by Casualty
such that Tenant is prevented from conducting its business in the Premises in a
manner reasonably comparable to that conducted immediately before such Casualty
and Landlord estimates that the damage caused thereby cannot be repaired within
210 days after the commencement of repairs (the “Repair Period”), then Tenant
may terminate this Lease by delivering written notice to Landlord of its
election to terminate within 30 days after the Damage Notice has been delivered
to Tenant.

(c)

Landlord’s Rights.  If a Casualty damages the Premises or a material portion of
the Building and (1) Landlord estimates that the damage to the Premises cannot
be repaired within the Repair Period, (2) the damage to the Premises exceeds 50%
of the replacement cost thereof (excluding foundations and footings), as
estimated by Landlord, and such damage occurs during the last two years of the
Term, (3) regardless of the extent of damage to the Premises, the damage is not
fully covered by Landlord’s insurance policies or Landlord makes a good faith
determination that restoring the Building would be uneconomical, or (4) Landlord
is required to pay any insurance  proceeds arising out of the Casualty to a
Landlord’s Mortgagee, then Landlord may terminate this Lease by giving written
notice of its election to terminate within 30 days after the Damage Notice has
been delivered to Tenant.

(d)

Repair Obligation.  If neither party elects to terminate this Lease following a
Casualty, then Landlord shall, within a reasonable time after such Casualty,
begin to repair the Premises and shall proceed with reasonable diligence to
restore the Premises to substantially the same condition as they existed
immediately before such Casualty; however, Landlord shall not be required to
repair or replace any alterations or betterments within the Premises (which
shall be promptly and with due diligence repaired and restored by Tenant at
Tenant’s sole cost and expense) or any furniture, equipment, trade fixtures or
personal property of Tenant or others in the Premises or the Building.  If this
Lease is terminated under the provisions of this Section 15, Landlord shall be
entitled to the full proceeds of the insurance policies providing coverage for
all alterations, improvements and betterments in the Premises (and, if Tenant
has failed to maintain insurance on such items as required by this Lease, Tenant
shall pay Landlord an amount equal to the proceeds Landlord would have received
had Tenant maintained insurance on such items as required by this Lease).  If
Landlord does not complete the restoration or the Premises within 120 days after
the time period estimated by Landlord to repair the damage caused by such
Casualty as specified in the Damage Notice, as the same may be extended by force
majeure or delays caused by a Tenant Party, Tenant may terminate this Lease by
delivering written notice to Landlord and Landlord’s Mortgagee within ten days
following the expiration of such 120-day period (as the same may be extended as
set forth above) and prior to the date upon which Landlord substantially
completes such restoration.  Such termination shall be effective as of the date
specified in Tenant’s termination notice (but not earlier than 30 days nor later
than 90 days after the date of such notice) as if such date were the date fixed
for the expiration of the Term.  If Tenant fails to timely give such termination
notice, Tenant shall be deemed to have waived its right to terminate this Lease,
time being of the





13




--------------------------------------------------------------------------------

essence with respect thereto.  Notwithstanding the foregoing, if upon the
receipt of Tenant’s written election to terminate this Lease as provided in this
Section 15(d), Landlord reasonably believes it can complete the restoration of
the Premises within 30 days following the receipt of such notice, Landlord may,
in its sole discretion, elect to proceed with such restoration and, provided
Landlord substantially completes such restoration within such 30-day period,
Tenant’s election to terminate shall be null and void.

(e)

Abatement of Rent.  If the Premises are damaged by Casualty, Rent for the
portion of the Premises rendered untenantable by the damage shall be abated on a
reasonable basis from the date of damage until the completion of Landlord’s
repairs (or until the date of termination of this Lease by Landlord or Tenant as
provided above, as the case may be).

16.

Personal Property Taxes.  Tenant shall be liable for all taxes levied or
assessed against personal property, furniture, or fixtures placed by Tenant in
the Premises or in or on the Building or Project.  If any taxes for which Tenant
is liable are levied or assessed against Landlord or Landlord’s property and
Landlord elects to pay the same, or if the assessed value of Landlord’s property
is increased by inclusion of such personal property, furniture or fixtures and
Landlord elects to pay the taxes based on such increase, then Tenant shall pay
to Landlord, within 30 days following written request therefor, the part of such
taxes for which Tenant is primarily liable hereunder, however, Landlord shall
not pay such amount if Tenant notifies Landlord that it will contest the
validity or amount of such taxes before Landlord makes such payment, and
thereafter diligently proceeds with such contest in accordance with Law and if
the non-payment thereof does not pose a threat of loss or seizure of the Project
or interest of Landlord therein or impose any fee or penalty against Landlord.

17.

Events of Default.  Each of the following occurrences shall be an “Event of
Default”:

(a)

Payment Default.  Tenant’s failure to pay Rent within five days after Landlord
has delivered written notice to Tenant that the same is due; however, an Event
of Default shall occur hereunder without any obligation of Landlord to give any
notice if Tenant fails to pay Rent when due and, during the 12 month interval
preceding such failure, Landlord has given Tenant written notice of failure to
pay Rent on one or more occasions;

(b)

Abandonment.  [Intentionally deleted];

(c)

Estoppel.  Tenant fails to provide any estoppel certificate after Landlord’s
written request therefor pursuant to Section 25(e) and such failure shall
continue for five days after Landlord’s second written notice thereof to Tenant;

(d)

Insurance.  Tenant fails to procure, maintain and deliver to Landlord evidence
of the insurance policies and coverages as required under Section 11(a);

(e)

Mechanic’s Liens.  Tenant fails to pay and release of record, or diligently
contest and bond around, any mechanic’s lien filed against the Premises or the
Project for any work performed, materials furnished, or obligation incurred by
or at the request of Tenant, within the time and in the manner required by
Section 8(d);

(f)

Other Defaults.  Tenant’s failure to perform, comply with, or observe any other
agreement or obligation of Tenant under this Lease and the continuance of such
failure for a period of more than 30 days after Landlord has delivered to Tenant
written notice thereof; however, if such failure cannot be cured within such
30-day period (thus excluding, for example, Tenant’s obligation to provide
Landlord evidence of Tenant’s insurance coverage) and Tenant commences to cure
such failure within such 30-day period and thereafter diligently pursues such
cure to completion, then such failure shall not be an Event of Default unless it
is not fully cured within an additional 30 days after the expiration of the
30-day period; and

(g)

Insolvency.  The filing of a petition by or against Tenant (the term “Tenant”
shall include, for the purpose of this Section 17(g), any guarantor of Tenant’s
obligations hereunder) (1) in any bankruptcy or other insolvency proceeding; (2)
seeking any relief under any state or federal debtor relief law; (3) for the
appointment of a liquidator or receiver for all or substantially all of Tenant’s
property or for Tenant’s interest in






14




--------------------------------------------------------------------------------

this Lease; (4) for the reorganization or modification of Tenant’s capital
structure; or (5) in any assignment for the benefit of creditors proceeding ;
however, if such a petition is filed against Tenant, then such filing shall not
be an Event of Default unless Tenant fails to have the proceedings initiated by
such petition dismissed within 90 days after the filing thereof.

18.

Remedies.  During the continuance of any Event of Default, Landlord may, in
addition to all other rights and remedies afforded Landlord hereunder or by law
or equity, take any one or more of the following actions:

(a)

Termination of Lease.  Terminate this Lease by giving Tenant written notice
thereof, in which event Tenant shall pay to Landlord the sum of (1) all Rent
accrued hereunder through the date of termination, (2) all amounts due under
Section 19(a), and (3) an amount equal to (A) the total Rent that Tenant would
have been required to pay for the remainder of the Term discounted to present
value at a per annum rate equal to the “Prime Rate” as published on the date
this Lease is terminated by The Wall Street Journal, Southwest Edition, in its
listing of “Money Rates” minus one percent, minus (B) the then present fair
rental value of the Premises for such period, similarly discounted;

(b)

Termination of Possession.  Terminate Tenant’s right to possess the Premises
without terminating this Lease by giving written notice thereof to Tenant, in
which event Tenant shall pay to Landlord (1) all Rent and other amounts accrued
hereunder to the date of termination of possession, (2) all amounts due from
time to time under Section 19(a), and (3) all Rent and other net sums required
hereunder to be paid by Tenant during the remainder of the Term, diminished by
any net sums thereafter received by Landlord through reletting the Premises
during such period, after deducting all costs incurred by Landlord in reletting
the Premises.  If Landlord elects to proceed under this Section 18(b), Landlord
may remove all of Tenant’s property from the Premises and store the same in a
public warehouse or elsewhere at the cost of, and for the account of, Tenant,
without becoming liable for any loss or damage which may be occasioned thereby.
 Landlord shall use reasonable efforts to relet the Premises on such terms as
Landlord in its sole discretion may determine (including a term different from
the Term, rental concessions, and alterations to, and improvement of the
Premises); however, Landlord shall not be obligated to relet the Premises before
leasing other portions of the Building or Complex and Landlord shall not be
obligated to accept any prospective tenant proposed by Tenant unless such
proposed tenant meets all of Landlord’s leasing criteria.  Landlord shall not be
liable for, nor shall Tenant’s obligations hereunder be diminished because of,
Landlord’s failure to relet the Premises or to collect rent due for such
reletting.  Tenant shall not be entitled to the excess of any consideration
obtained by reletting over the Rent due hereunder, but any such excess shall be
credited against amounts due and owing to Landlord by Tenant pursuant to this
Lease; however, in no event will Landlord be obligated to pay to Tenant any
excess.  Reentry by Landlord in the Premises shall not affect Tenant’s
obligations hereunder for the unexpired Term; rather, Landlord may, from time to
time, bring an action against Tenant to collect amounts due by Tenant, without
the necessity of Landlord’s waiting until the expiration of the Term.  Unless
Landlord delivers written notice to Tenant expressly stating that it has elected
to terminate this Lease, all actions taken by Landlord to dispossess or exclude
Tenant from the Premises shall be deemed to be taken under this Section 18(b).
 If Landlord elects to proceed under this Section 18(b), it may at any time
elect to terminate this Lease under Section 18(a);

(c)

Perform Acts on Behalf of Tenant.  Perform any act Tenant is obligated to
perform under the terms of this Lease (and enter upon the Premises in connection
therewith if necessary) in Tenant’s name and on Tenant’s behalf, without being
liable for any claim for damages therefore, and Tenant shall reimburse Landlord
on demand for any expenses which Landlord may incur in thus effecting compliance
with Tenant’s obligations under this Lease (including, but not limited to,
collection costs and legal expenses), plus interest thereon at the Default Rate;

(d)

Suspension of Services.  Suspend any above Building-standard services required
to be provided by Landlord hereunder without liability to Tenant; or

(e)

Alteration of Locks.  Additionally, with or without notice, and to the extent
permitted by Law, Landlord may alter locks or other security devices at the
Premises to deprive Tenant of access thereto, and Landlord shall not be required
to provide a new key or right of access to Tenant.






15




--------------------------------------------------------------------------------

19.

Payment by Tenant; Non-Waiver; Cumulative Remedies.

(a)

Payment by Tenant.  Upon any Event of Default, Tenant shall pay to Landlord all
costs incurred by Landlord (including court costs and reasonable attorney’s fees
and expenses) in (1) obtaining possession of the Premises, (2) removing and
storing Tenant’s or any other occupant’s property, (3) repairing, restoring,
altering, remodeling, or otherwise putting the Premises into condition
acceptable to a new tenant, (4) if Tenant is dispossessed of the Premises and
this Lease is not terminated, reletting all or any part of the Premises
(including brokerage commissions, cost of tenant finish work, and other costs
incidental to such reletting), (5) performing Tenant’s obligations which Tenant
failed to perform, and (6) enforcing, or advising Landlord of, its rights,
remedies, and recourses arising out of the default.  To the full extent
permitted by law, Landlord and Tenant agree the federal and state courts of the
state in which the Premises are located shall have exclusive jurisdiction over
any matter relating to or arising from this Lease and the parties’ rights and
obligations under this Lease.

(b)

No Waiver.  Landlord’s acceptance of Rent following an Event of Default shall
not waive Landlord’s rights regarding such Event of Default.  No waiver by
Landlord of any violation or breach of any of the terms contained herein shall
waive Landlord’s rights regarding any future violation of such term.  Landlord’s
acceptance of any partial payment of Rent shall not waive Landlord’s rights with
regard to the remaining portion of the Rent that is due, regardless of any
endorsement or other statement on any instrument delivered in payment of Rent or
any writing delivered in connection therewith; accordingly, Landlord’s
acceptance of a partial payment of Rent shall not constitute an accord and
satisfaction of the full amount of the Rent that is due.

(c)

Cumulative Remedies.  Any and all remedies set forth in this Lease:  (1) shall
be in addition to any and all other remedies Landlord may have at law or in
equity, (2) shall be cumulative, and (3) may be pursued successively or
concurrently as Landlord may elect.  The exercise of any remedy by Landlord
shall not be deemed an election of remedies or preclude Landlord from exercising
any other remedies in the future.  Additionally, Tenant shall defend, indemnify
and hold harmless Landlord, Landlord’s Mortgagee and their respective
representatives and agents from and against all claims, demands, liabilities,
causes of action, suits, judgments, damages and expenses (including reasonable
attorneys’ fees) arising from Tenants failure to perform its obligations under
this Lease.

20.

Landlord’s Lien.  [Intentionally deleted.]

21.

Surrender of Premises.  No act by Landlord shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless it is in writing and signed by Landlord.  At the
expiration or termination of this Lease, Tenant shall deliver to Landlord the
Premises with all improvements located therein in good repair and condition,
free of Hazardous Materials placed on the Premises during the Term, broom-clean,
reasonable wear and tear (and condemnation and Casualty damage, as to which
Sections 14 and 15 shall control) excepted, and shall deliver to Landlord all
keys to the Premises.  Provided that no Event of Default exists or any other
condition exists which with the passage of time, the giving of notice, or both,
could constitute an Event of Default, Tenant may remove all unattached trade
fixtures, furniture, and personal property placed in the Premises or elsewhere
in the Building by Tenant (but Tenant may not remove any such item which was
paid for, in whole or in part, by Landlord or any wiring or cabling unless
Landlord requires such removal).  Additionally, at Landlord’s option, Tenant
shall remove such alterations, additions, improvements, trade fixtures, personal
property, equipment, wiring, conduits, cabling, and furniture (including
Tenant’s Off-Premises Equipment) as Landlord may request; however, Tenant shall
not be required to remove any addition or improvement to the Premises or the
Project if Landlord has specifically agreed in writing that the improvement or
addition in question need not be removed.  Tenant shall repair all damage caused
by such removal.  All items not so removed shall, at Landlord’s option, be
deemed to have been abandoned by Tenant and may be appropriated, sold, stored,
destroyed, or otherwise disposed of by Landlord without notice to Tenant and
without any obligation to account for such items; any such disposition shall not
be considered a strict foreclosure or other exercise of Landlord’s rights in
respect of the security interest granted under Section 20.  The provisions of
this Section 21 shall survive the end of the Term.

22.

Holding Over.  If Tenant fails to vacate the Premises at the end of the Term,
then Tenant shall be a tenant at sufferance and, in addition to all other
damages and remedies to which Landlord may be entitled for such holding over,
(a) Tenant shall pay, in addition to the other Rent, Basic Rent equal to the
greater of (1) 150% of the







16




--------------------------------------------------------------------------------

Rent payable during the last month of the Term, or (2) 125% of the prevailing
rental rate in the Building for similar space, and (b) Tenant shall otherwise
continue to be subject to all of Tenant’s obligations under this Lease.  The
provisions of this Section 22 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law.
 If Tenant fails to surrender the Premises upon the termination or expiration of
this Lease, in addition to any other liabilities to Landlord accruing therefrom,
Tenant shall protect, defend, indemnify and hold Landlord harmless from all
loss, costs (including reasonable attorneys’ fees) and liability resulting from
such failure, including any claims made by any succeeding tenant founded upon
such failure to surrender, and any lost profits to Landlord resulting therefrom.

23.

Certain Rights Reserved by Landlord.  Provided that the exercise of such rights
does not unreasonably interfere with Tenant’s use or occupancy of or access to
the Premises and does not adversely affect Tenant’s parking rights hereunder,
Landlord shall have the following rights:

(a)

Building Operations.  To decorate and to make inspections, repairs, alterations,
additions, changes, or improvements, whether structural or otherwise, in and
about the Project, or any part thereof; to enter upon the Premises (after giving
Tenant reasonable notice thereof, which may be oral notice, except in cases of
real or apparent emergency, in which case no notice shall be required) and,
during the continuance of any such work, to temporarily close doors, entryways,
public space, and corridors in the Building; to interrupt or temporarily suspend
Building services and facilities; to change the name of the Building; and to
change the arrangement and location of entrances or passageways, doors, and
doorways, corridors, elevators, stairs, restrooms, or other public parts of the
Building; Landlord agrees to use commercially reasonable efforts to minimize the
interference with Tenant’s business operations in connection with exercising
such rights;

(b)

Security.  To take such reasonable measures as Landlord deems advisable for the
security of the Building and its occupants; evacuating the Building for cause,
suspected cause, or for drill purposes; temporarily denying access to the
Building; and closing the Building after normal business hours and on Sundays
and holidays, subject, however, to Tenant’s right to enter when the Building is
closed after normal business hours under such reasonable regulations as Landlord
may prescribe from time to time;

(c)

Prospective Purchasers and Lenders.  To enter the Premises at all reasonable
hours to show the Premises to prospective purchasers or lenders; and

(d)

Prospective Tenants.  At any time during the last 12 months of the Term (or
earlier if Tenant has notified Landlord in writing that it does not desire to
renew the Term) or at any time during the continuance of an Event of Default, to
enter Premises at all reasonable hours to show the Premises to prospective
tenants.

24.

Substitution Space.  Landlord may, at Landlord’s expense, relocate Tenant within
the Building space on the eighth floor or a higher floor which is comparable in
location within the Building (excluding the floor on which the Premises is
located), size, utility and condition to the Premises.  If Landlord relocates
Tenant, Landlord shall reimburse Tenant for Tenant’s reasonable out-of-pocked
expenses for moving Tenant’s furniture, equipment, and supplies from the
Premises to the relocations space and for reprinting Tenant’s stationery of the
same quality and quantity as Tenant’s stationery supply on hand immediately
before Landlord’s notice to Tenant of the exercise of this relocation right and
shall abate Basic Rent payable to Landlord pursuant to this Lease for the first
60 days after the date of such relocation.  Upon such relocation, the relocation
space shall be deemed to be the Premises and the terms of this Lease shall
remain in full force and shall apply to the relocation space.  No amendment or
other instrument shall be necessary to effectuate the relocation contemplated by
this Section; however, if requested by Landlord, Tenant shall execute an
appropriate amendment document within ten business days after Landlord’s written
request therefore.  If Tenant fails to execute such relocation amendment within
such time period, or if Tenant fails to relocate within the time period stated
in Landlord’s relocation notice to Tenant (or, if such relocation space is not
available on the date specified in Landlord’s relocation notice, as soon
thereafter as the relocation space becomes available and is tendered to Tenant
in the condition required by this Lease), then, in addition to Landlord’s other
remedies set forth in this Lease, at law and/or in equity, Landlord may
terminate this Lease by notifying Tenant in writing thereof at least 60 days
prior to the termination date contained in Landlord’s termination notice.  Time
is of the essence with respect to Tenant’s obligations under this Section.





17




--------------------------------------------------------------------------------

25.

Miscellaneous.

(a)

Landlord Transfer.  Landlord may transfer any portion of the Project and any of
its rights under this Lease.  If Landlord assigns its rights under this Lease,
then Landlord shall thereby be released from any further obligations hereunder
arising after the date of transfer, provided that the assignee assumes in
writing Landlord’s obligations hereunder arising from and after the transfer
date.

(b)

Landlord’s Liability.  The liability of Landlord (and its partners, shareholders
or members) to Tenant (or any person or entity claiming by, through or under
Tenant) for any default by Landlord under the terms of this Lease or any matter
relating to or arising out of the occupancy or use of the Premises and/or other
areas of the Building shall be limited to Tenant’s actual direct, but not
consequential, damages therefore and shall be recoverable only from the interest
of Landlord in the Building, and Landlord (and its partners, shareholders or
members) shall not be personally liable for any deficiency.  Additionally,
Tenant hereby waives its statutory lien under Section 91.004 of the Texas
Property Code.

(c)

Force Majeure.  Other than for Landlord’s and Tenant’s obligations under this
Lease that can be performed by the payment of money (e.g., payment of Rent and
maintenance of insurance), whenever a period of time is herein prescribed for
action to be taken by either party hereto, such party shall not be liable or
responsible for, and there shall be excluded from the computation of any such
period of time, any delays due to strikes, riots, acts of God, shortages of
labor or materials, war, terrorist acts or activities, governmental laws,
regulations, or restrictions, or any other causes of any kind whatsoever which
are beyond the control of such party.

(d)

Brokerage.  Neither Landlord nor Tenant has dealt with any broker or agent in
connection with the negotiation or execution of this Lease, other than Peloton
Real Estate Partners, LLC and Pinnacle Commercial Real Estate, Inc., whose
commissions shall be paid by Landlord pursuant to separate written agreements.
 Tenant and Landlord shall each indemnify the other against all costs, expenses,
attorneys’ fees, liens and other liability for commissions or other compensation
claimed by any other broker or agent claiming the same by, through, or under the
indemnifying party.

(e)

Estoppel Certificates.  From time to time (but not more than four times in any
12-month period unless to a Landlord’s Mortgagee), Tenant shall furnish to any
party designated by Landlord, within ten days after Landlord has made a request
therefore, a certificate signed by Tenant confirming and containing such factual
certifications and representations as to this Lease as Landlord may reasonably
request.  Unless otherwise required by Landlord’s Mortgagee or a prospective
purchaser or mortgagee of the Project, the initial form of estoppel certificate
to be signed by Tenant is attached hereto as Exhibit F.  If Tenant does not
deliver to Landlord the certificate signed by Tenant within such required time
period, Landlord, Landlord’s Mortgagee and any prospective purchaser or
mortgagee, may conclusively presume and rely upon the following facts:  (1) this
Lease is in full force and effect; (2) the terms and provisions of this Lease
have not been changed except as otherwise represented by Landlord; (3) not more
than one monthly installment of Basic Rent and other charges have been paid in
advance; (4) there are no claims against Landlord nor any defenses or rights of
offset against collection of Rent or other charges; and (5) Landlord is not in
default under this lease.  In such event, Tenant shall be estopped from denying
the truth of the presumed facts.

(f)

Notices.  All notices and other communications given pursuant to this Lease
shall be in writing and shall be (1) mailed by first class, United States Mail,
postage prepaid, certified, with return receipt requested, and addressed to the
parties hereto at the address specified in the Basic Lease Information, (2) hand
delivered to the intended addressee, (3) sent by a nationally recognized
overnight courier service, or (4) sent by facsimile transmission during normal
business hours followed by a confirmatory letter sent in another manner
permitted hereunder.  All notices shall be effective upon delivery to the
address of the addressee (even if such addressee refuses delivery thereof).  The
parties hereto may change their addresses by giving notice thereof to the other
in conformity with this provision.

(g)

Separability.  If any clause or provision of this Lease is illegal, invalid, or
unenforceable under present or future laws, then the remainder of this Lease
shall not be affected thereby and in lieu of such clause or provision, there
shall be added as a part of this Lease a clause or provision as similar in terms
to such illegal, invalid, or unenforceable clause or provision as may be
possible and be legal, valid, and enforceable.





18




--------------------------------------------------------------------------------

(h)

Amendments; Binding Effect; No Electronic Records.  This Lease may not be
amended except by instrument in writing signed by Landlord and Tenant.  No
provision of this Lease shall be deemed to have been waived by Landlord unless
such waiver is in writing signed by Landlord, and no custom or practice which
may evolve between the parties in the administration of the terms hereof shall
waive or diminish the right of Landlord to insist upon the performance by Tenant
in strict accordance with the terms hereof.  Landlord and Tenant hereby agree
not to conduct the transactions or communications contemplated by this Lease by
electronic means, except by facsimile transmission as specifically set forth in
Section 25(f); nor shall the use of the phrase “in writing” or the word
“written” be construed to include electronic communications except by facsimile
transmissions as specifically set forth in Section 25(f).  The terms and
conditions contained in this Lease shall inure to the benefit or and be binding
upon the parties hereto, and upon their respective successors in interest and
legal representatives, except as otherwise herein expressly provided. This Lease
is for the sole benefit of Landlord and Tenant, and, other than Landlord’s
Mortgagee, no third party shall be deemed a third party beneficiary hereof.

(i)

Quiet Enjoyment.  Provided Tenant has performed all of its obligations
hereunder, Tenant shall peaceably and quietly hold and enjoy the Premises for
the Term, without hindrance from Landlord or any party claiming by, through, or
under Landlord, but not otherwise, subject to the terms and conditions of this
Lease.

(j)

No Merger.  There shall be no merger of the leasehold estate hereby created with
the fee estate in the Premises or any part thereof if the same person acquires
or holds, directly or indirectly, this Lease or any interest in this Lease and
the fee estate in the leasehold Premises or any interest in such fee estate.

(k)

No Offer.  The submission of this Lease to Tenant shall not be construed as an
offer, and Tenant shall not have any rights under this Lease unless Landlord
executes a copy of this Lease and delivers it to Tenant.

(l)

Entire Agreement.  This Lease constitutes the entire agreement between Landlord
and Tenant regarding the subject matter hereof and supersedes all oral
statements and prior writings relating thereto.  Except for this set forth in
this Lease, no representations, warranties, or agreements have been made by
Landlord or Tenant to the other with respect to this Lease or the obligations of
Landlord or Tenant in connection therewith.  The normal rule of construction
that any ambiguities be resolved against the drafting party shall not apply to
the interpretation of this Lease or any exhibits or amendments hereto.

(m)

Waiver of Jury Trial.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, LANDLORD AND
TENANT EACH WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LITIGATION OR TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF OR WITH RESPECT TO THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

(n)

Governing Law.  This Lease shall be governed by and construed in accordance with
the laws of the state in which the Premises are located.

(o)

Recording.  Tenant shall not record this Lease or any memorandum of this Lease
without the prior written consent of Landlord, which consent may be withheld or
denied in the sole and absolute discretion of Landlord, and any recordation by
Tenant shall be a material breach of this Lease.  Tenant grants to Landlord a
power or attorney to execute and record a release releasing any such recorded
instrument of record that was recorded without the prior written consent of
Landlord.

(p)

Water or Mold Notification.  To the extent Tenant or its agents or employees
have actual knowledge of any water leakage, water damage or mold in or about the
Premises or Project, Tenant shall promptly notify Landlord thereof in writing.

(q)

Joint and Several Liability.  If Tenant is comprised of more than one party,
each such party shall be jointly and severally liable for Tenant’s obligations
under this Lease.  All unperformed obligations of







19




--------------------------------------------------------------------------------

Tenant hereunder not fully performed at the end of the Term shall survive the
end of the Term, including payment obligations with respect to Rent and all
obligations concerning the condition and repair of the Premises.

(r)

Financial Reports.  Within 15 days after Landlord’s request, Tenant will furnish
Tenant’s most recent audited financial statements (including any notes to them)
to Landlord, or, if no such audited statements have been prepared, such other
financial statements (and notes to them) as may have been prepared by an
independent certified public accountant or failing those, Tenant’s internally
prepared financial statements.  If Tenant is a publicly traded corporation,
Tenant may satisfy its obligations hereunder by providing to Landlord Tenant’s
most recent annual and quarterly reports.  Tenant will discuss its financial
statements with Landlord and, following the occurrence of an Event of Default
hereunder, will give Landlord access to Tenant’s books and records in order to
enable Landlord to verify the financial statements.  Landlord will not disclose
any aspect of Tenant’s financial statements that Tenant designates to Landlord
as confidential except (1) to Landlord’s Mortgagee or prospective mortgagees or
purchasers of the Building, (2) in litigation between Landlord and Tenant,
and/or  (3) if required by court order.  Tenant shall not be required to deliver
the financial statements required under this Section 25(r) more than once in any
12-month period unless requested by Landlord’s Mortgagee or a prospective buyer
or lender of the Building or an Event of Default occurs.

(s)

Landlord’s Fees.  Whenever Tenant requests Landlord to take any action not
required of it hereunder or give any consent required or permitted under this
Lease, Tenant will reimburse Landlord for Landlord’s reasonable, out-of-pocket
costs payable to third parties and incurred by Landlord in reviewing the
proposed action or consent, including reasonable attorneys’, engineers’ or
architects’ fees, within 30 days after landlord’s delivery to Tenant of a
statement of such costs.  Tenant will be obligated to make such reimbursement
without regard to whether Landlord consents to any such proposed action.  If
Landlord reasonably believes that the out-of-pocket costs payable to third
parties to be incurred by Landlord in reviewing the proposed action or consent
will exceed $1,000, Landlord will first notify Tenant of such cost estimate
before proceeding with such third-party expenses.  If Tenant fails to consent to
such additional costs and expenses within five business days after Landlord’s
written notification to Tenant thereof, Tenant shall be deemed to have rescinded
its request for such action or consent.

(t)

Telecommunications.  Tenant and its telecommunications companies, including
local exchange telecommunications companies and alternative access vendor
services companies, shall have no right of access to and within the Building,
for the installation and operation of telecommunications systems, including
voice, video, data, Internet, and any other services provided over wire, fiber
optic, microwave, wireless, and any other transmission systems
(“Telecommunications Services”), for part or all of Tenant’s telecommunications
within the Building and from the Building to any other location without
Landlord’s prior written consent, not to be unreasonably withheld.  All
providers of Telecommunications Services shall be required to comply with the
rules and regulations of the Building, applicable Laws and Landlord’s policies
and practices for the Building.  Tenant acknowledges that Landlord shall not be
required to provide or arrange for any Telecommunications Services and that
Landlord shall have no liability to any Tenant Party in connection with the
installation, operation or maintenance of Telecommunications Services or any
equipment or facilities relating thereto.  Tenant, at its cost and for its own
account, shall be solely responsible for obtaining all Telecommunications
Services.

(u)

Confidentiality.  Tenant acknowledges that the terms and conditions of this
Lease are to remain confidential for Landlord’s benefit, and may not be
disclosed by Tenant to anyone, by any manner or means, directly or indirectly,
without Landlord’s prior written consent; however, Tenant may disclose the terms
and conditions of this Lease if required by Law or court order, to its
attorneys, accountants, employees, proposed assignees and sublessees and
existing or prospective financial partners provided same are advised by Tenant
of the confidential nature of such terms and conditions and agree to maintain
the confidentiality thereof (in each case, prior to disclosure).  Tenant shall
be liable for any disclosures made in violation of this Section by Tenant or by
any entity or individual to whom the terms of and conditions of this Lease were
disclosed or made available by Tenant.  The consent by Landlord to any
disclosures shall not be deemed to be a waiver on the part of Landlord of any
prohibition against any future disclosure.

(v)

Authority.  Tenant (if a corporation, partnership or other business entity)
hereby represents and warrants to Landlord that Tenant is a duly formed and
existing entity qualified to do business in the state in which the Premises are
located, that Tenant has full right and authority to execute and deliver this
Lease, and






20




--------------------------------------------------------------------------------

that each person signing on behalf of Tenant is authorized to do so.  Landlord
hereby represents and warrants to Tenant that Landlord is a duly formed and
existing entity qualified to do business in the state in which the Premises are
located, that landlord has full right and authority to execute and deliver this
Lease, and that each person signing on behalf of Landlord is authorized to do
so.

(w)

Hazardous Materials.  The term “Hazardous Materials” means any substance,
material, or waste which is now or hereafter classified or considered to be
hazardous, toxic, or dangerous under any Law relating to pollution or the
protection or regulation of human health, natural resources or the environment,
or poses or threatens to pose a hazard to the health or safety of persons on the
Premises or in the Project.  Tenant shall not use, generate, store, or dispose
of, or permit the use, generation, storage or disposal of Hazardous Materials on
or about the Premises or the Project except in a manner and quantity necessary
for the ordinary performance of Tenant’s business, and then in compliance with
all laws.  If Tenant breaches its obligations under this Section 25(w), Landlord
may immediately take any and all action reasonably appropriate to remedy the
same, including taking all appropriate action to clean up or remediate any
contamination resulting from Tenant’s use, generation, storage or disposal of
Hazardous Materials.  Notwithstanding Landlord’s indemnity contained in Section
11(d), Tenant shall defend, indemnify, and hold harmless Landlord and its
representatives and agents from and against any and all claims, demands,
liabilities, causes of action, suits, judgments, damages and expenses (including
reasonable attorneys’ fees and cost of clean up and remediation) arising from
Tenant’s failure to comply with the provisions of this Section 25(w).  This
indemnity provision shall survive termination or expiration of this Lease.

(x)

List of Exhibits.  All exhibits and attachments attached hereto are incorporated
herein by this reference.

Exhibit A – Outline of Premises

Exhibit B – Description of the Land

Exhibit C – Building Rules and Regulations

Exhibit D – Tenant Finish-Work:  Work of Limited Scope

Exhibit D-1 – Plans

Exhibit E – Form of Confirmation of Commencement Date Letter

Exhibit F – Form of Tenant Estoppel Certificate

Exhibit G – Parking

Exhibit H – Renewal Option

Exhibit I – Rent Abatement Provisions

(y)

Determination of Charges.  Landlord and Tenant agree that each provision of this
Lease for determining charges and amounts payable by Tenant (including
provisions regarding Additional Rent and Tenant’s Proportionate Share of Taxes
and Electrical Costs) is commercially reasonable and, as to each such charge or
amount, constitutes a statement of the amount of the charge or a method by which
the charge is to be computed for purposes of Section 93.012 of the Texas
Property Code.

(z)

Prohibited Persons and Transactions.  Tenant represents and warrants that
neither Tenant nor any of its affiliates, nor any of their respective partners,
members, shareholders or other equity owners, and none of their respective
employees, officers, directors, representatives or agents is, nor will they
become, a person or entity with whom U.S. persons or entities are restricted
from doing business under regulations of the Office of Foreign Asset Control
(“OFAC”) of the Department of Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not Transfer this
Lease to, contract with or otherwise engage in any dealings or transactions or
be otherwise associated with such persons or entities.

26.

Other Provisions.

(a)

Attorneys’ Fees.  If there is any legal or arbitration action or proceeding
between Landlord and Tenant to enforce any provision of this Lease or to protect
or establish any right or remedy of either Landlord or Tenant hereunder, the
unsuccessful party to such action or proceeding will pay to the prevailing party







21




--------------------------------------------------------------------------------

all reasonable, actual out-of-pocket costs and expenses paid or payable to third
parties, including reasonable attorneys’ fees incurred by such prevailing party
in such action or proceeding and in any appeal in connection therewith, and if
such prevailing party recovers a judgment in any such action, proceeding or
appeal, such costs, expenses and attorneys’ fees will be determined by the court
or arbitration panel handling the proceeding and will be included in and as a
part of such judgment written above.

LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES
ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE, AND, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, (1) TENANT’S OBLIGATION TO PAY RENT HEREUNDER IS NOT
DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE PERFORMANCE BY LANDLORD OF
ITS OBLIGATIONS HEREUNDER, AND, (2) TENANT SHALL CONTINUE TO PAY THE RENT,
WITHOUT ABATEMENT, DEMAND, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY
LANDLORD OF ITS DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.

This Lease is executed on the respective dates set forth below, but for
reference purposes, this Lease shall be dated as of the date first above
written.  If the execution date is left blank, this Lease shall be deemed
executed as of the date first written above.




LANDLORD:

TGS AMERICAN REALTY LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

By:

TGS American Realty, LLC, a Delaware limited liability company, its general
partner

 

 

 

 

 

 

 

By:

//signed//John Massing

 

Name:

John Massing

 

Title:

Senior VP

 

Execution Date: Sept 30/04

 

 

 

 

 

 

TENANT:

MEDICAL DOCTOR ASSOCIATES, INC., a Georgia

 

Corporation

 

 

 

 

 

 

 

By:

//signed//Michael Pretiger

 

Name:

Michael Pretiger

 

Title:

CFO

 

Execution Date: 9/24/04








22


